Proceeding initiated in this court pursuant to subdivision 4 of section 6510 of the Education Law to review a determination of the Board of Regents suspending petitioner’s license to practice nursing for a period of four months. Petitioner was licensed as a practical nurse in 1957 and as a registered professional nurse in 1977. On August 17, 1978, she pleaded guilty in the United States District Court for the Southern District of New York to misdemeanor charges of making a false statement to obtain supplement security income benefits, and failing to report employment earnings for a period of four years in order to *1068secure such benefits in a greater amount than due. She was sentenced to probation for two years. Following a hearing before a panel of the New York State Board for Nursing, petitioner was found guilty of unprofessional conduct by reason of her conviction. It was recommended that her license be suspended for one year, but that the suspension be stayed and that she be placed on probation for one year. Upon review, the Board of Regents modified the measure of discipline by suspending only the last eight months of the one-year period and the sole issue raised in this proceeding is whether the punishment imposed is, under the circumstances, unreasonably harsh and excessive. Many extenuating circumstances favoring petitioner were recognized by the United States District Court at the time of sentencing. However, our powers to review an administrative sanction are limited, particularly when considering suspension of a license as a measure of punishment (cf. Matter of Falcone v New York State Educ. Dept., 50 NY2d 854; Matter of Tartack v New York State Educ. Dept., 75 AD2d 953; Matter of Mosner v Ambach, 66 AD2d 912). The instant suspension, though severe, may not be characterized as shocking to a sense of fairness (Matter of Pell v Board of Educ., 34 NY2d 222). Determination confirmed, and petition dismissed, without costs. Kane, J. P., Main, Mikoll, Casey and Herlihy, JJ., concur.